Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
THINA R. BOOTH,                                            )                      No. 08-04-00149-CV
)
                                    Appellant,                        )                              Appeal from
)
v.                                                                          )                         388th District Court
)
JERRY LEE BOOTH, JR.,                                  )                    of El Paso County, Texas
)
                                    Appellee.                          )                       (TC# 2000CM7956)

MEMORANDUM OPINION

            The Court previously entered an order abating this appeal.  The appeal is reinstated.  Pending
before the Court is Appellant’s motion to dismiss this appeal pursuant to Tex.R.App.P. 42.1(a)(1),
which states that:
(a)  On Motion or By Agreement.  The appellate court may dispose of an appeal as follows:
 
(1)  On Motion of Appellant.  In accordance with a motion of appellant, the court
may dismiss the appeal or affirm the appealed judgment or order unless disposition
would prevent a party from seeking relief to which it would otherwise be entitled.

            Appellant no longer wishes to prosecute the appeal and Appellee has not sought affirmative
relief in the context of this appeal.  Accordingly, we grant Appellant’s motion and dismiss the
appeal.  Because Appellant is indigent, we make no order regarding costs.

January 13, 2005                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.